On call of the calendar and on consent of the parties, the order for defendant’s examination before trial is modified in accordance with the signed stipulation of the parties, wherein defendant states that it has no one in its employ who has personal knowledge with respect to items 1, 2, 3 and 4 of said order, that it will produce no employee on the trial to testify to matters referred to in such items, and that it will promptly arrange with plaintiff for the immediate examination of any employee who has knowledge of such matters, in the event future investigation discloses the existence of such employee. As so modified, the order is affirmed, without costs. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.